Citation Nr: 0715333	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bipolar disorder, obsessive-compulsive disorder with 
depression and anxiety.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 2001 to April 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection has been granted for a bipolar disorder 
with a 30 percent rating initially assigned.  A VA 
examination was conducted in 2003.

Review of the current record reveals that a physical 
evaluation board (PEB) was conducted in 2007.  Appellant was 
put on a temporary disability list following separation from 
service in 2003, and then, in 2007, was determined unfit for 
further service due to disability.  This information was 
added to the Record after the case was received at the Board.  
In view of information contained within this new evidence, 
additional development is indicated.

As part of the information considered by that PEB were 52 
pages of clinic notes from 2005 to 2007.  These records are 
not associated with the PEB findings on file and should be 
made part of the record.

In addition, in view of this information, a current VA 
examination is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  AMC/RO should, with the assistance of 
appellant as needed, obtain for 
association with the claims folder the 
complete file leading to the physical 
evaluation board determination of early 
2007.  Service personnel records, or other 
pertinent records should be searched so 
that all records might be obtained.  
Records obtained should include those of 
the clinic notes for treatment from 2005 
to 2007.  If the records can not be 
obtained, documentation as to the attempts 
made should be set out in the claims 
folder.

2.  Thereafter, and whether or not records 
are obtained, appellant should be 
scheduled for a comprehensive VA 
psychiatric examination.  All indicated 
tests should be accomplished and all 
findings reported in detail.  The claims 
folder should be made available to the 
examiner prior to the examination.  After 
examination, the psychiatrist should 
assign a Global Assessment of Functioning 
(GAF) score, as part of the examination.  
There should also be discussion of 
employment impairment secondary to the 
disorder.

Thereafter, the matter should be reviewed by the RO.  In the 
event the benefits sought are not granted, the veteran and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the matter should be 
returned to the Board if in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion as to the outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




